Title: To James Madison from William Eaton, 6 May 1803
From: Eaton, William
To: Madison, James


Sir,
Boston May 6. 1803.
I embarked at Tunis in the schooner Enterprize on the 10th. March, touched at Algiers the 20th.—and arrived at Gibraltar the 23d.: the squadron had arrived the morning of the same day. It was my intention thence to have taken passage to the United States in the frigate chesapeak. But, hearing on the 30th. of the arrival of a ship from Leghorn bound directly to Boston, I asked the Commodore’s advise about taking passage in her. He thought it advisable; because, he said, he did not know when the chesapeak would sail. Consequently I embarked in the Perseverance on the 31. of March and arrived here yesterday—shall proceed on to the seat of government after a few days refreshment. I have the honor to remain with great respect, Sir, your most obedient servant
William Eaton.
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 2). Docketed by Wagner as received 13 May. Filed with the RC is a receipt signed by Richard Morris, 29 Mar. 1803 (1 p.), who had received from Eaton “a Turkish Attagan or Sword, Mounted in Gold, and Set with Valuable Jewels,” for which Morris held himself accountable to the U.S.


